Mail - CASDdb_interdistricttransfer_casd - Outlook                   https://outlook.office365.com/mail/interdistricttransfer_casd@casd.uscou...
                   Case 3:21-cv-00133-W-MSB Document 13 Filed 04/28/21 PageID.247 Page 1 of 1

                Reply all              Delete         Junk   Block


            Transferred case has been opened

                     ECFnotice@mad.uscourts.gov
               E     Wed 4/28/2021 7:05 PM
                     To: CASDdb_interdistricttransfer_casd




                     CASE: 3:21-cv-00133

                     DETAILS: Case transferred from California Southern
                     has been opened in District of Massachusetts
                     as case 1:21-cv-10706, filed 04/28/2021.



                     Reply       Forward




1 of 1                                                                                                                      4/28/2021, 1:13 PM
